Citation Nr: 0031961	
Decision Date: 12/07/00    Archive Date: 12/12/00	

DOCKET NO.  98-08 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, a left knee disability and a left ankle 
disability as secondary to the veteran's service-connected 
residuals of a fracture of the left proximal femur.

2.  Entitlement to an earlier effective date for the payment 
of additional disability compensation based on an increased 
evaluation for residuals of a fracture of the right distal 
tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to April 
1976.  By a rating action dated in March 1998, the Department 
of Veterans Affairs (VA) Regional Office, St. Louis, 
Missouri, denied entitlement to service connection for a left 
hip disability, a left knee disability and a left ankle 
disability as secondary to the veteran's service-connected 
residuals of a fracture of the left proximal femur and 
increased the evaluation for residuals of fractures of the 
right distal tibia and fibula from zero percent to 10 percent 
effective in August 1997.  He was paid disability 
compensation at the increased rate effective September 1, 
1997.  The veteran appealed from the denials of service 
connection and from the effective date assigned for the 
payment of additional disability compensation based on the 
increased rating for the right lower extremity disability.  
The case is now before the Board for appellate consideration.

The record reflects that, in accordance with his requests, 
the veteran was scheduled for hearings on several occasions 
at the regional office; however, he failed to report for the 
hearings.  The veteran has not demonstrated good cause for 
his failure to report for the hearings.  Accordingly, his 
case will be processed as though the requests for a hearing 
were withdrawn.  38 C.F.R.§  20.704(d) (2000).

The issues concerning secondary service connection will be 
the subject of the REMAND that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.   By rating action dated in March 1977 an evaluation of 
zero percent was assigned for the fracture residuals of the 
veteran's right distal tibia and fibula.  In an October 1979 
rating action the zero percent evaluation was confirmed and 
continued.  The veteran was notified of both rating actions 
and did not submit an appeal.  

3.  In August 1997, the veteran submitted a claim for an 
increased evaluation for the fracture residuals of his right 
distal tibia and fibula.

4.  By rating action dated in March 1998, the evaluation for 
the fracture residuals of the right distal tibia and fibula 
was increased from zero percent to 10 percent effective in 
August 1997.  The veteran was paid additional disability 
compensation based on the increased rating effective 
September 1, 1997.


CONCLUSIONS OF LAW

1.  The March 1977 rating action assigning a zero percent 
evaluation for residuals of a fracture of the right distal 
tibia and fibula and the October 1979 rating action 
confirming and continuing that evaluation did not involve 
clear and unmistakable error and are final.  38 C.F.R. 
§§ 3.104, 3.105 (2000).

2.  An effective date prior to September 1, 1997, for payment 
of additional disability compensation based on the increased 
evaluation for residuals of the fracture of the veteran's 
right distal tibia and fibula from zero percent to 10 percent 
is not warranted.  38 U.S.C.A. § 5110 (West 1991) Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.31, 3.400 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim for an Earlier Effective Date for Payment of 
Additional
Disability Compensation based on an Increased Evaluation for
Residuals of the Fractures of the Right Distal Tibia and 
Fibula.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions regarding degree of disability will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") propounded a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination:  (1) "Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).  

In this case, the record reflects that in a March 1977 rating 
action a zero percent evaluation was assigned for residuals 
of the fracture of the veteran's right distal tibia and 
fibula effective from June 1, 1977.  In an October 1979 
rating action the zero percent evaluation was confirmed and 
continued.  The veteran was duly notified of the March 1977 
rating action and the October 1979 rating action and did not 
submit an appeal of either action.  Thus, those decisions 
became final in the absence of clear and unmistakable error 
which has neither been alleged nor demonstrated in this case.  
Thus, the 10 percent evaluation for the veteran's fracture 
residuals of the right distal tibia and fibula could not 
become effective prior to the October 1979 rating action.  

The record discloses that in August 1997, the veteran 
submitted a claim for an increased evaluation for his right 
lower extremity disability.  When he was examined by the VA 
in December 1997 various findings were recorded regarding the 
right lower extremity.  

In a March 1998 rating action, the evaluation for the 
residuals of the fracture of the right distal tibia and 
fibula was increased from zero percent to 10 percent 
effective in August 1997.  The combined rating for service-
connected disabilities was increased from 40 percent to 
50 percent effective from that month.  

Under 38 C.F.R. § 3.31 the payment of monetary benefits based 
on increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  In this case, 
the veteran was paid disability compensation at the increased 
50 percent rate effective from September 1, 1997, which is 
the correct date for the payment of the increased benefits.  
Accordingly, under the circumstances, a basis for an 
allowance of the veteran's claim for an earlier effective 
date for payment of the increased benefits based on the 
increase in the evaluation of the fracture residuals of his 
right distal tibia and fibula would not be warranted.


ORDER

Entitlement to an earlier effective date for the payment of 
additional compensation based on an increased rating for 
residuals of a fracture of the right distal tibia and fibula 
is not established.  The appeal is denied.


REMAND

The veteran's service medical records reflect that he was 
hospitalized and treated for injuries sustained in an 
automobile accident including a fracture of the left proximal 
femur and fractures of the right distal tibia and fibula.  
During his treatment, limitation of motion of both knees 
secondary to the fractures was reported.  The veteran's 
service medical records do not reflect any complaints or 
findings regarding a left hip disability or a left ankle 
disability.  

In a prestabilization rating dated in September 1976, the 
regional office granted service connection for residuals of a 
fracture of the femoral condyle and tibial plateau of the 
right knee and residuals of a fracture of the left femur, 
rated 100 percent disabling, effective from April 30, 1976.

When the veteran was examined by the VA in October 1976, 
flexion of the left knee and left hip were normal.  The 
ankles had a normal range of motion.  Diagnoses were made of 
healed fracture of the left femur and fracture of the right 
tibia and fibula at the knee joint with ankylosis of the 
joint and severe functional impairment.  

When the veteran was examined by the VA in February 1977, 
various findings were made regarding the lower extremities.  
There was no reference to a left hip disability, a left knee 
disability or a left ankle disability.  

In a March 1977 rating action, a 10 percent evaluation was 
assigned for residuals of a fracture of the left proximal 
femur effective from June 1, 1977. 

The veteran was afforded a VA examination in September 1979.  
Various findings were recorded on physical examination.  An 
X-ray study of the left knee showed very minimal degenerative 
arthritic changes.  

In August 1997, the veteran submitted a claim for service 
connection for left hip and left knee conditions resulting 
from his service-connected disabilities.  

The veteran was afforded a VA examination in December 1997.  
His complaints involved the right hip, right knee and right 
ankle.  He walked with a cane and there was a pronounced limp 
favoring the right leg.  Flexion of the hips was to 
120 degrees bilaterally.  Abduction was to about 40 degrees 
bilaterally.  There was no crepitus felt on motion of the 
hips and no pain.  The left knee was normal in appearance.  
It had a flexion of 130 degrees.  Examination of the ankles 
showed dorsiflexion to 20 degrees bilaterally and plantar 
extension to 45 degrees bilaterally.  The diagnoses pertained 
to the right knee, right hip, right ankle and back.  

The veteran was afforded a VA orthopedic examination in 
February 1999.  He complained of right knee arthrosis.  He 
also complained of problems involving both ankles.  He 
complained of intermittent pain about the left ankle.  He 
also complained of pain involving the right ankle.  He 
complained of discomfort about the left hip.  He ambulated 
with an anatalgic gait favoring the right leg.  He performed 
ambulation with a cane held in his left hand.  Internal 
rotation of the hips was to 20 degrees on the right and 10 
degrees on the left.  External rotation was 30 degrees on the 
right and 40 degrees on the left.  

The veteran had profound arthrosis of the right knee.  Range 
of motion of the left knee was from 0 to 130 degrees.  The 
right knee demonstrated a range from 5 degrees to about 95 
degrees.  There was no instability of either knee.  
Examination of the ankles showed no crepitation.  
Dorsiflexion was to 20 degrees and plantar flexion to 45 
degrees on both sides.  X-ray studies of the knees showed 
profound arthrosis of the right knee.  Examination of the 
left proximal femur showed a firmly united malunion of the 
left proximal femur distal to the subtrochanteric area.  The 
limb had healed in some residual varus.  Examination of the 
hips showed minimal, if any, arthritic changes.  

The examiner commented that the left proximal femur exhibited 
a profound varus deformity capable of causing changes in the 
veteran's gait.  He stated that those were dealt with to some 
extent with use of a cane; however, it could be anticipated 
that adjustment of gait over the previous several decades to 
accommodate that deformity may have produced changes in 
mechanics at other articulations.  The examiner stated that 
it appeared the bulk of the veteran's complaints stemmed from 
his right knee condition.  His anatalgic gait was 
predominantly reflective of the arthritic articulation.  The 
extent of arthrosis was significant to produce profound 
disability with regard to the right knee.  He stated, 
however, that the remaining injuries appeared to produce few 
changes at other articulations and thus, in and of 
themselves, could not be implicated in the production of low 
back or contralateral hip disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

In a recent case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2000), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

The Board notes that the RO has not addressed the issue of 
entitlement to compensation due to aggravation by a service 
connected disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It is specifically noted that the veteran has indicated on 
more than one occasion that he has been told by medical 
professionals that he has left hip, left knee and left ankle 
disabilities due to his service connected disabilities.  The 
RO has not requested specific information regarding this 
evidence.  

Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left hip, 
left knee and left ankle disabilities.   
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
The veteran should be requested to submit 
complete information regarding any health 
care professional who has rendered an 
opinion regarding the etiology of any of 
the disabilities in question.  If after 
making reasonable efforts, the RO is 
unable to obtain all of the relevant 
records so sought, the RO must provide 
the veteran with written notification 
that it was unable to obtain records with 
respect to the claim.  Such notification 
must be in compliance with Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A)  A copy of the notice must be 
associated with the claims file. 

2. The RO should then afford the veteran 
a comprehensive orthopedic examination by 
an orthopedic surgeon who has not 
previously examined him, to determine the 
nature and etiology of any left hip, left 
knee and left ankle disabilities.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report. 
Any indicated studies must be performed. 
The examiner should report the veteran's 
history, all current complaints, and all 
examination findings in detail. The 
examiner should specifically identify any 
disorders found and provide an opinion as 
to whether such is at least as likely as 
not related, by causation or aggravation, 
to the veteran's service-connected 
disabilities.  If aggravation is found, 
the examiner should state, to the degree 
possible, the degree of disability over 
and above the degree of disability 
existing prior to the aggravation.  Any 
opinions or conclusions expressed must be 
accompanied by complete rationale.

The RO must inform the veteran of all 
potential consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issues on appeal 
considering all laws and regulations and 
the findings in Allen, supra.  




The RO must review the claims file and ensure that all 
notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing of this 
case in light of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is subsequently 
provided by the Department, including, among others things, 
final regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
NADINE W. BENJAMIN
	Acting Veterans Law Judge
Board of Veterans' Appeals




 
- 13 -

- 1 -


